NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



JEFFREY RONALD ASSMANN,                 )
                                        )
             Appellant,                 )
                                        )
v.                                      )      Case No. 2D18-499
                                        )
CHARLENE HALL,                          )
                                        )
             Appellee.                  )
                                        )

Opinion filed February 6, 2019.

Appeal from the Circuit Court for
Charlotte County; Leigh F. Hayes,
Judge.

Michael T. Robertson of Law Office of
Michael T. Robertson, Esq., Sarasota,
for Appellant.

No appearance for Appellee.


PER CURIAM.


             Dismissed as moot.



LaROSE, C.J., and CASANUEVA and MORRIS, JJ., Concur.